08/18/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0005


                                      PR 20-0005                                c
                                                                                10E30,
                                                                         Fr L
                                                                          AUG 1 8 2020
IN RE THE MOTION OF LANA L. RUPPRECHT FOR                                      C.,,,,tenwood
                                                                        Ittof Sqprerna Court
                                                                                   ontana
ADMISSION TO THE BAR OF THE STATE OF                                      iDW
                                                                            eF9

MONTANA



      Lana L. Rupprecht has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the'Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Rupprecht has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirernents as set foith by the Bar Admissions
Administrator, Lana L. Rupprecht may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this    f r" day of August, 2020.


                                                             Chief Justice
-1 A4
   Justices.